Citation Nr: 0317241	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  99-17 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a hiatal hernia with 
gastroesophageal reflux disease (claimed as a stomach 
disorder), secondary to the use of medications necessary to 
relieve a service-connected chronic low back pain disability.

(Remaining issues of entitlement to increased evaluations for 
service-connected bilateral inguinal hernias and a chronic 
low back pain disability, each currently rated as ten percent 
disabling, will be addressed in the Remand after this 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had active service from June 1979 to December 
1994.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  With respect to this claim, the RO has satisfied the 
requirements of the Veterans Claims Assistance Act of 2000.

2.  The competent medical evidence of record does not support 
the conclusion that the veteran's current hiatal hernia with 
gastroesophageal reflux disease (claimed as a stomach 
disorder) was caused by his service-connected chronic low 
back pain disability, including the use of medications 
necessary to control his back pain.


CONCLUSION OF LAW

The veteran's hiatal hernia and gastroesophageal reflux 
disease (claimed as a stomach disorder) is not proximately 
due to or the result of his service-connected chronic low 
back pain disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
required duties under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 
2000), for this claim.  See 38 U.S.C.A. §§ 5103, 5103A; see 
also 38 C.F.R. §§ 3.102, 3.159; Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board finds that the RO met 
its duties to notify in this case.  The veteran was provided 
adequate notice as to the evidence necessary to substantiate 
his claim, as well as the applicable laws and regulations, as 
indicated in the November 1998, June 1999 and March 2003 
rating decisions, the July 1999 statement of the case, the 
March 2003 supplemental statement of the case, and in letters 
from the RO.  The RO also attempted to inform the veteran of 
which evidence he was to provide to VA and which evidence the 
RO would attempt to obtain on his behalf, as noted in 
correspondence dated in October 1998 and July 2001.  Further, 
the Board finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file, noting that it contains the 
veteran's extensive service medical records and VA treatment 
records.  The veteran was also given VA examinations in 
December 1998 and February 2003, as well as the opportunity 
to testify at a hearing on this appeal, which he initially 
requested in August 1999, but then declined in writing in 
June 2003.

The evidence for review in this case includes the veteran's 
service medical records, VA Medical Center (VAMC) treatment 
records dated from December 1997 to March 2001, and the 
aforementioned VA examination reports with testing, dated in 
December 1998 and February 2003.  The record also contains 
written statements and argument submitted by the veteran and 
his representative.  In reaching its decision herein, the 
Board has carefully reviewed, considered and weighed the 
probative value of all of the relevant evidence of record.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Under VA law, service connection claims may be granted on a 
secondary basis if sufficiently shown to be related to 
another, previously service-connected disability.  In order 
to prevail on the issue of entitlement to secondary service 
connection, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  A determination as to whether these requirements are 
met is based on an analysis of all of the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran claims that he has a stomach disorder as the 
result of the medications he is required to take to relieve 
his service-connected chronic low back pain.  The record 
reflects that the veteran is currently service-connected for 
a chronic low back pain disability.  Further, a December 1997 
VAMC upper gastrointestinal series test, as well as VA 
examinations conducted in December 1998 and February 2003, 
confirm a current diagnosis of a hiatal hernia with 
gastroesophageal reflux disease (GERD), reaffirming the 
veteran's claim of a current stomach disorder.  Accordingly, 
the Board finds that the first and second elements of the 
Wallin test are sufficiently met by competent medical 
evidence of record.

The key issue in this case is the third element of the Wallin 
test, that of credible evidence of a nexus between the 
veteran's service-connected chronic low back pain and his 
hiatal hernia with GERD.  The Board again notes that the 
veteran asserts that it is the use of his back pain 
medications that has caused his current stomach disorder.  
The Board, however, may not consider this opinion as credible 
medical evidence in support of his claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  A VAMC treatment record 
dated in January 2000, however, includes the veteran's 
treating physician's assessment of indigestion with 
dyspepsia, most likely because of simvastatin taken by the 
veteran to control his cholesterol.  The RO also obtained an 
opinion as to this contention at the February 2003 VA 
examination, where the examiner noted that the veteran takes 
non-steroidal anti-inflammatory drugs, 600 milligrams of 
ibuprofen once a week on an as-needed basis, and one tablet 
of acetaminophen four times a day for his back pain, as well 
as medications for other medical problems.  After clinical 
evaluation, consultation with the veteran, and review of the 
information contained in his claims folder, the February 2003 
VA examiner opined that is less likely than not that the 
veteran's medication is causing his GERD, as a hiatal hernia 
is a defect by itself, and can cause reflux and GERD.  The 
examiner commented that usually, ibuprofen (which he noted 
that the veteran only uses once a week on an as-needed basis) 
causes gastritis.  He also noted the January 2000 comment 
from the veteran's treating VA physician, recognizing that 
his use of simvastatin for cholesterol may cause dyspepsia as 
a common side effect.    

The Board finds that the veteran's claim cannot be service-
connected on a secondary basis.  Both his treating VA 
physician and the February 2003 VA examiner have opined that 
any gastrointestinal distress is likely linked to his use of 
simvastatin for another, non-service-connected medical 
disorder, and there is no credible medical evidence of record 
that contradicts these opinions.  The February 2003 physician 
notes that the veteran's use of ibuprofen may cause 
gastritis, but opines that it is less likely than not that 
the veteran's back pain medications have specifically caused 
his hiatal hernia and GERD.  Additionally, the Board observes 
that there is also no evidence in the record purporting to 
link the veteran's service-connected chronic low back pain 
itself to his hiatal hernia with GERD.  Therefore, because 
the third requirement of Wallin has not been satisfied by any 
credible evidence of record, the veteran's claim must fail.

Although additional disability resulting from the aggravation 
of a non-service-connected condition, such as the veteran's 
hiatal hernia with GERD, by a service-connected condition, 
such as the veteran's chronic low back pain disability, is 
also compensable under 38 C.F.R. § 3.310(a), the Board finds 
that such compensation is not available here.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  As noted above, the 
credible evidence of record simply does not support a finding 
that the veteran's chronic low back pain disability has 
aggravated his non-service-connected hiatal hernia with GERD.  
To the contrary, the evidence is against such a finding.

Lastly, although this is not the focus of the instant appeal, 
the Board observes that the veteran's claim does not warrant 
service connection on a direct basis, as there is no relevant 
evidence of complaints, symptoms, diagnosis or treatment for 
a gastrointestinal disorder, assessed as hiatal hernia and 
GERD, in the veteran's 25 years of service medical records.  
There is also no evidence of the development of these medical 
disorders within a year of his discharge.  Further, there is 
no credible medical evidence purporting to link his hiatal 
hernia and GERD to his period of active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002). 


The Board has also considered the benefit of the doubt rule 
in this case, but as the preponderance of the evidence is 
against the veteran's claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a hiatal hernia with 
gastroesophageal reflux disease (claimed as a stomach 
disorder), secondary to the use of medications necessary to 
relieve a service-connected chronic low back pain disability, 
is denied.


REMAND

The Board finds that the veteran's remaining claims for 
entitlement to increased evaluations for left and right 
inguinal hernias, as well as for his chronic low back 
disability, all require a remand for compliance with the 
requirements of the VCAA.

As noted above, during the pendency of this appeal, the 
President signed the VCAA into law, which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute also revised the former section 5107(a) of title 38, 
United States Code, eliminating the requirement that a 
claimant must first come forward with evidence to well-ground 
a claim before the Secretary of VA is obligated to assist the 
claimant in developing the facts pertinent to a claim.
Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly, including 
the issuance of VCAA notice letters to veterans to advise 
them of the laws and regulations applicable to their claims, 
and of the delegation of responsibility between VA and the 
veteran procuring the evidence relevant to their claims.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board had afforded veterans a 30-day period in which to 
respond to such communications.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) 
was invalid because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304 (2002), it allowed 
the Board to consider additional evidence without having to 
remand the case to the Agency of Original Jurisdiction (the 
RO) for initial consideration and without having to obtain a 
waiver from the veteran.  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid because, in 
providing only 30 days for a veteran to respond to a notice 
from the Board that information or evidence is needed from 
the veteran, it violated the provision, as contained in 38 
U.S.C.A. § 5103 (West 2002), of a one-year period in which to 
respond to such notice.  

In light of the above precedent, it is therefore apparent 
that the Board must now remand these claims to the RO for a 
review concerning whether all necessary VCAA notice and 
development has been appropriately conducted, including 
whether all evidence needed to consider the claims has been 
obtained, and for the issuance of a supplemental statement of 
the case (SSOC) concerning the evidence received since the 
last SSOC in March 2003.  The Board observes that the RO sent 
a VCAA letter to the veteran in July 2001, addressing the 
evidentiary development responsibility between VA and the 
veteran with regard to his claim for secondary service 
connection for his hiatal hernia with GERD, but there is no 
such similar correspondence contained in the claims file 
concerning his increased disability evaluation claims.    

The Board further observes that during the pendency of these 
appeals, some of the  criteria applicable to rating service-
connected back disabilities were modified, specifically 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (for 
intervertebral disc syndrome), effective September 23, 2002, 
and may be applicable to the veteran's claim for an increased 
evaluation for his chronic low back pain disability.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In accordance with the VCAA, the veteran 
should also receive notice of this change in the law and its 
potential applicability to his claim for an increased rating 
for his chronic low back pain disability, and should be 
afforded an opportunity to identify and/or submit any 
relevant evidence in support of his claim in light of the new 
criteria for DC 5293.

Additionally, as the last VA medical examinations pertaining 
to these increased rating claims were conducted in December 
1998, the veteran should be afforded updated evaluations to 
determine the current level of disability from his inguinal 
hernias and chronic low back pain.  For his low back pain 
disability, the veteran should also be evaluated in 
conjunction with the new criteria of DC 5293.

Finally, because the record reflects that the RO has not yet 
fully considered whether any notification or development 
action is required under the VCAA for these claims, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed to issue any decision at this time.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, these claims are REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all relevant VCAA 
notification and development action, as 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002), has been taken for the claims.  
This action should include written notice 
to the veteran and his representative of 
the provisions of the VCAA and the laws 
applicable to the claims, as well as the 
roles of VA and the veteran in identifying 
and gathering evidence relevant to the 
claims per Quartuccio.   The veteran and 
his representative should also be advised, 
in writing, of the newly revised criteria 
for evaluation of intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, DC 5293 
(effective September 23, 2002), and that 
they may be applicable to his claim for an 
increased evaluation for his chronic low 
back pain disability.  The veteran and/or 
his representative should be afforded the 
appropriate period of time for response to 
all such notice as required by law.     

2.  The veteran should be afforded a new 
VA examination with a qualified physician, 
and undergo all appropriate testing, to 
determine his current level of disability 
from his service-connected left and right 
inguinal hernias.  The claims folder 
should be provided to the examiner for 
review in conjunction with the 
examination.

3.  The veteran should be afforded a new 
VA orthopedic examination, and undergo all 
appropriate testing, to determine the 
level of current disability from his 
chronic low back pain.  The examiner 
should identify all orthopedic and 
neurological manifestations of the 
veteran's chronic low back pain 
disability, including the extent of any 
additional functional loss or limitation 
due to pain flare-ups, incoordination, 
weakened movement and excess fatigability 
on use.  The examiner should note whether 
the veteran has experienced any 
incapacitating episodes of intervertebral 
disc syndrome over the past 12 months, and 
if so, the examiner should record the 
total duration of such episodes during 
this time period.  (An incapacitating 
episode is defined under the new criteria 
of DC 5293 as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician.)  The claims folder should 
again be forwarded to the examiner for 
review in conjunction with the 
examination.  

4.  After all of the above development has 
been completed to the extent necessary, 
the RO should readjudicate the claims.  
The RO should consider the application of 
38 C.F.R. § 4.71a, DC 5293, regarding 
intervertebral disc syndrome, in 
assessment of the veteran's claim for an 
increased evaluation for his chronic low 
back pain disability.  For the period 
prior to September 23, 2002, only the old 
criteria for DC 5293 should be considered 
(if applicable to the manifestations of 
the disability).  See VAOPGCPREC 3-00.  
For the period from September 23, 2002, 
however, the RO must consider both the old 
and the new criteria of DC 5293, and if 
applicable to the claim, the RO should 
assess the disability under the criteria 
that are more favorable to the veteran per 
Karnas.  

5.  If any benefit sought on appeal 
remains denied after the RO readjudicates 
these claims, then the veteran and his 
representative should be provided with an 
SSOC that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should again be allowed for response by 
the veteran and/or his representative.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of these 
claims, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with the claims.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



